Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 4 is allowable for a musical instrument comprising: 
a first frame; 
a first group of tone bars supported by said first frame; 
a second frame spaced apart from said first frame; 
a second group of tone bars supported by said second frame; 
first and second blocks mounted to said first frame, said first and second blocks being spaced apart from each other; and first and second hinges respectively connecting said first and second blocks to said second frame; 
wherein each of said first and second hinges comprises a first leaf respectively attached to said first and second blocks and a second leaf attached to said second frame; 
wherein said first and second frames are rotatably configurable about said hinges in a performance position in which said first and second groups of tone bars face in a first direction, and a folded position in which said first and second groups of tone bars face substantially away from each other; wherein said first and second blocks limit rotation of said second frame with respect to said first frame in said performance position; 
wherein said first and second leaves are substantially coplanar in said performance position; wherein said first and second leaves abut each other in said folded position.
The closest prior art is to Suzuki (U. S. Patent 3,776,091).  The applicant’s foldable tone bar instrument folds in a direction opposite to the one by Suzuki wherein the frames of the two instrument parts are back to back contrasting to Suzuki’s teaching the tone bars are face to face. The applicant already has two other patents on the same subject matter and this is the second continuation application where the main claim of the current continuation by claiming a distinct combination of features over the earlier patents. Claim 4 is considered non-obvious with respect to the closest related prior art and to distinguish over the claims of the earlier patents on the same subject matter by the inventor.  
Claims 5-6 are allowable for dependence on the allowable independent claim 4 and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        September 2, 2021